Citation Nr: 9912768	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  93-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the spine, to include as secondary to residuals of 
a shell fragment wound of the low back.

2.  Entitlement to service connection for a seizure disorder, 
to include as secondary to residuals of a shell fragment 
wound of the low back.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March and 
September 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied 
the claims now on appeal.  The veteran filed a timely appeal 
to these adverse determinations.

When this matter was previously before the Board in November 
1995 it was remanded to the RO for further development.  In 
this regard, the Board notes that the RO was unable to 
procure the medical records from the Social Security 
Administration (SSA) used in making its determination that 
the veteran was not entitled to Social Security disability 
benefits, as requested by the Board.  However, the evidence 
indicates that the RO wrote to the SSA requesting these 
records in December 1995, and later informed the veteran of 
the SSA's lack of response in a subsequent Supplemental 
Statement of the Case.  The Board thus concludes that the RO 
has complied with the terms of the Board remand to the extent 
possible, and the case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's current degenerative disc disease of the 
spine is not etiologically related to service or to a 
service-connected disorder.

3.  The veteran has not presented competent evidence that he 
currently suffers from a seizure disorder which is related to 
service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The veteran's degenerative disc disease of the spine is 
not related to service and is not proximately due to or the 
result of his service-connected shell fragment wound of the 
low back.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).

2.  The veteran's claim for service connection for a seizure 
disorder, to include as secondary to residuals of a shell 
fragment wound of the low back, is not well grounded.  38 
U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Degenerative Disc Disease of the Spine

As a preliminary matter, the Board finds that the veteran's 
claim is plausible or capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet.App. 
429, 448 (1995) (en banc).

Various VA outpatient treatment notes and examination reports 
confirm that, beginning in 1992, the veteran has degenerative 
disc disease of the lumbar and cervical spine areas.  The 
Board further observes that several medical professionals 
have addressed the issue of whether the veteran's 
degenerative disc disease of the spine is related to his 
service-connected residuals of a shell fragment wound of the 
low back, as alleged by the veteran and his representative.

The first opinion was offered by a VA examiner following a VA 
spine examination in July 1996.  Following both physical and 
x-ray examinations of the veteran's spine, the examiner 
stated as follows:

There is nothing about his symptoms, in 
my opinion, that can be correlated with 
gunshot wounds.  He has a chronic lumbar 
strain superimposed on degenerative disc 
disease.  His contradictory signs of 
radiculopathy, in my opinion, negate the 
presence of sciatica.  It is difficult 
for me to determine with any degree of 
certainty what relationship there is 
between this tiny metallic fragment and 
his complaint of low back pain.  I cannot 
see, personally, any correlation 
whatsoever.

In August 1996, the veteran underwent a VA examination of his 
joints.  He complained of several back problems, including 
muscular pain, spasms, back stiffness, and painful motion.  
Following this examination, which again included both 
physical and x-ray examinations, the examiner opined as 
follows:

Reviewing the x-rays, there is one small 
metalic [sic] fragment that is far away 
from the spine.  He has some mild 
degenerative changes present.  I do not 
think that this small fragment would have 
any signifiicant [sic] impact on the 
mechanical or neurological status of his 
back. . . . I feel that his back problem 
certainly could have been aggrivated 
[sic] by his service connected injury but 
I feel that the fragments themselves have 
[not] caused a significant deterioration 
in his condition.  The fragment is 
extremely small and away from the spine 
and the soft tissue and I find it 
unlikely that it specifically would be 
causing the degree of symptoms that he 
complains about.

In August 1997, the veteran again underwent a VA examination.  
Following physical and x-ray examinations, the examiner 
stated, "I do not feel that the retained fragment causes any 
specific problems at this time. . . . I do not see a direct 
correlation with his degenerative disc disease."

However, since this examiner then noted that he would review 
"the other evaluations" and make a final determination 
based upon them, the RO asked this examiner to provide an 
updated opinion.  This examiner then stated that he had 
reviewed the earlier examination reports, to include the July 
1996 examination report by another VA examiner and his own 
earlier reports in August 1996 and August 1997.  This 
examiner noted that his earlier examinations had been 
completely independent from that conducted by another 
examiner, but that the examinations had "found essentially 
the same findings."  He then concluded that, "[i]n summary, 
[the] initial examination [in July 1996], my initial and 
subsequent examination[s] all agree that the patient had 
degenerative disc disease but did not see a direct 
correlation between the shrapnel fragments that he had and 
the degenerative disease that is present."

The evidence reveals that the veteran clearly suffers from 
degenerative disc disease.  However, the Board has found no 
medical evidence which links the veteran's current 
degenerative disc disease of the spine to any injury or 
disease incurred in service, or to his service-connected 
residuals of a shell fragment wound of the lower back.  On 
the contrary, every examiner who has offered an opinion on 
the subject has concluded that the veteran's small shell 
fragment in his back, located away from the spine and in soft 
tissue, did not cause or contribute to his degenerative disc 
disease of the spine.

The Board acknowledges that the examiner who performed the 
August 1996 VA examination stated that the veteran's 
unspecified back problem "could have been" aggravated by 
his service-connected injury.  However, the Board finds that 
this statement fails to provide persuasive evidence of the 
required nexus or link for three reasons.  First, the Board 
finds that this statement was couched in indefinite and 
equivocal terms, i.e., "could have been," rather that 
stating that the aggravation was certain or even more likely 
than not.  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1998 (hereinafter, the "Court") has held that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet.App. 237, 241 (1993), citing Sklar v. Brown, 5 Vet.App. 
140, 145-46 (1993), Kates v. Brown, 5 Vet.App. 93, 95 (1993), 
and Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); see 
also Dyess v. Derwinski, 1 Vet.App. 448, 453-54 (1991).

Second, it is unclear what back problem the examiner was 
referring to when he spoke of aggravation of the veteran's 
"back problem," since the veteran has been diagnosed as 
suffering from multiple back problems in addition to 
degenerative disc disease, including mechanical low back 
pain, chronic lumbar strain, congenital spina bifida, 
muscular atrophy, muscle spasms, and muscular pain.  Thus, 

Finally, the Board notes that the same VA examiner who wrote 
this August 1996 opinion later submitted two medical 
opinions, both dated in August 1997, in which he determined 
that "I do not feel that the retained fragment causes any 
specific problems at this time," and that "I do not see a 
direct correlation to the degenerative disc disease."  These 
more recent opinions appear to preclude any connection 
between the veteran's degenerative disc disease of the spine 
and his shell fragment wound.  Furthermore, this examiner 
clarified that he felt that "[the veteran] can certainly 
have muscular pain related to his multiple soft tissue 
injuries," which thus suggests that his earlier statement in 
August 1996, which referred to an unspecified "back 
problem" being aggravated by his service-connected injury, 
was referring to muscular pain, not spinal problems such as 
degenerative disc disease.

The Board has considered the veteran's own opinion, as set 
forth in various correspondence to VA and during the course 
of his December 1993 hearing before the undersigned Board 
Member, to the effect that his current degenerative disc 
disease of the spine was caused by the service-connected 
shell fragment retained in his back.  As the veteran is not a 
medical expert, however, he is not qualified to express an 
opinion regarding any medical causation of his degenerative 
disc disease.  Because it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), the veteran's lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  See 
also Heuer v. Brown, 7 Vet.App. 379, 384 (1995), citing 
Grottveit, in which the Court held that an appellant does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the appellant presents only lay testimony by 
persons not competent to offer medical opinions.  Thus, in 
this case, the veteran's lay opinions do not provide 
competent evidence of the required nexus.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of service 
connection for degenerative disc disease of the spine, to 
include as secondary to residuals of a shell fragment wound 
of the lower back.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

II.  Seizure Disorder

As previously discussed, service connection may be granted on 
a direct or secondary basis.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303(a).. § 3.310(a) (1998); Allen v. Brown, 7 
Vet.App. 429, 448 (1995) (en banc).  The first step in this 
analysis is to determine whether the veteran has presented a 
well-grounded claim for service connection because the 
veteran bears the burden of submitting sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  

Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical etiology or a medical diagnosis,  competent medical 
evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, supra.  This burden may not 
be met merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  See 
Epps, supra; Grottveit, supra, Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Service connection generally requires:  
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  See 
Epps, supra; Caluza, supra; see also Heuer and Grottveit, 
both supra.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage., 10 Vet. App. at 
498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A review of all of the evidence  related to the veteran's 
claim for service connection for a seizure disorder, 
including the veteran's service and post-service medical 
records, fails to establish that the veteran has ever been 
diagnosed as having a seizure disorder.  On the contrary, 
numerous physicians have specifically concluded that the 
veteran does not suffer from seizures.  For example, in a 
June 1993 VA outpatient treatment note, an examiner stated 
the following:

[The veteran has a] history of back pain 
resulting in unknown muscle 
tremors/neurologic sensory deficits.  
History and EEG [electroencephalogram] 
makes seizure activity unlikely to be 
cause of symptoms.  More likely [the] 
pain [causes] muscle spasms, possibly 
psychogenic in origin.

Similarly, the examiner who performed the August 1996 VA 
joints examination observed that "there have not been any 
significant observed episodes of any specific seizure 
disorder.  It seems that the 'seizure' is more of a spasm 
that occurs in the back."

Finally, the examiner who performed a specific VA 
epilepsy/narcolepsy examination in August 1996 diagnosed "no 
seizure disorder--apparently mislabeled secondary to word 
'spasms' in past."

In short, the evidence does not indicate that the veteran has 
ever been diagnosed with a seizure disorder.  As a well-
grounded claim requires medical evidence of a current 
disability, the veteran's claim must be denied as not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Since the duty to assist is not triggered here by 
the submission of a well-grounded claim, VA has no obligation 
to further develop the veteran's claim.  See Epps, supra; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby, 
but where an RO as here proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In addition, in reaching this determination the Board is 
unaware of any outstanding evidence which could serve to well 
ground his claim for service connection for a seizure 
disorder, to include as secondary to residuals of a shell 
fragment wound of the low back.  Although the veteran 
testified that he was diagnosed with a seizure disorder at 
the Sepulveda, California VAMC in 1972, the Board observes 
that the RO has requested treatment records from this source 
for this time frame, without success.  In any event, 
subsequent development amply demonstrates that he currently 
does not carry a pertinent diagnosis.  Accordingly, the Board 
finds no further duty on the part of VA to inform the veteran 
of the evidence necessary to complete his application for 
this benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Service connection for degenerative disc disease of the 
spine, to include as secondary to residuals of a  shell 
fragment wound of the low back, is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a seizure disorder, to include as 
secondary to residuals of a shell fragment wound of the low 
back, is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

